DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216, 219, 224 (Fig. 1); 30a, 42, 202, 205, 206, 207, 208, 209, 210, 219 (Fig. 2a); 42, 202, 205, 206, 208, 209, 210, 224 (Fig. 2b); 80C, 81C, 81K, 81M, 81Y (Fig. 3); 30a, 49, 219, 720Y, 720M, 720C, 720K, 751, 752 (Fig. 12a); 30a, 219 (Fig. 12b); 49a, 49b, 600, 601Y, 601M, 601C, 601K, 602Y, 602M, 602C, 602K (Fig. 13). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both the cleaning member (Fig. 5) and another part (Fig. 12a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
In claims 2-9, depending upon claim 1, “A movable member” is introduced which has already been recited in claim 1.
In claim 10, depending upon claim 1, “a movable member” is introduced which has already been recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoya et al. (JP 2017-116852 A, IDS filed 9/15/2021) in view of Sakuma (WO 2014/010130 A1, IDS filed 3/7/2022).

Regarding claims 1-3, Shinoya et al. discloses a movable member movable (element 3, Fig. 1) between a first position inside an image forming apparatus (element 1, Fig. 1) and a second position where said movable member is pulled out to an outside of the image forming apparatus, while mounting a cartridge (element 40, Fig. 12) provided with a predetermined recessed portion (element 51, Fig. 12), said movable member comprising: a frame (elements 11, 12, Fig. 7); a mounting portion (element 14, Fig. 7) provided in said frame and permitting mounting and dismounting of the cartridge; a rotatable image bearing member (element 8, Fig. 1) provided in said frame; a charging member (element 13, Fig. 1) provided in said frame and configured to electrically charge a surface of said image bearing member, said charging member extending along an axial direction of a rotation shaft of said image bearing member; and a cleaning member (element 17, Fig. 5) provided in said frame and configured to clean said charging member by being disposed close to said charging member, said cleaning member being movable between an end portion of said frame on one side with respect to the axial direction and an end portion of said frame on the other side with respect to the axial direction, wherein said cleaning member comprises: a base portion (element 18, Fig. 9A) including a first surface (see annotated Fig. 9A below) positioned on said one side and crossing the axial direction, a second surface (see annotated Fig. 9A below) positioned on said the other side and crossing the axial direction, and a third surface positioned between said first surface and said second surface; and a projected portion (element 32, Fig. 9A) projected from said third surface toward an outside and capable of entering the predetermined recessed portion when the cartridge is mounted in said mounting portion in a state in which said cleaning member is positioned at the end portion on said one side of said frame, wherein said projected portion includes a first side surface (see annotated Fig. 9A below) crossing the axial direction and positioned on said the other side and a second side surface (see annotated Fig. 9A below) crossing the axial direction and positioned on said one side (see Fig. 9A). 

    PNG
    media_image1.png
    493
    726
    media_image1.png
    Greyscale

Although Shinoya et al. does not appear to disclose the first side surface being positioned between the first surface and the second surface, Sakuma shows that this feature is well known in the art. Sakuma discloses a cleaning member (element 112, Fig. 6), wherein the first side surface (see annotated Fig. 6 below) is positioned between the first surface (see annotated Fig. 6 below) and the second surface (see annotated Fig. 6 below), and wherein the first side surface constitutes an end surface of the projected portion (element 118, Fig. 6) on the other side with respect to the axial direction, and the second side surface (see annotated Fig. 6 below) constitutes an end surface of the projected portion on one side with respect to the axial direction, wherein with respect to the axial direction, the first side surface is positioned between the first surface and a center position of the base portion, wherein with respect to the axial direction, the second side surface is positioned between the first surface and the second surface (see annotated Fig. 6 below). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, improved handling and manipulation of the cleaning member.


    PNG
    media_image2.png
    282
    636
    media_image2.png
    Greyscale


Regarding claim 4, Shinoya et al. discloses a movable member movable, wherein said charging member includes a charging wire (element 16, Fig. 9A), wherein said frame is provided with an opening for exposing said charging wire, and wherein said cleaning member is disposed in a neighborhood of said charging wire through said opening (see Fog. 10).
Regarding claim 5, Shinoya et al. discloses a movable member movable, wherein when the cartridge is mounted in said mounting portion in the state in which said cleaning member is positioned at the end portion of said frame on said one side, mounting another cartridge different in specification from the cartridge with a particular specification is restricted by contact of said projected portion with the cartridge without entering said recessed portion (see par. [0064]).
Regarding claim 6, Shinoya et al. discloses a movable member movable, wherein the cartridge includes a developer carrying member (element 22, Fig. 3) and a developing frame (element 21, Fig. 3) rotatably supporting the developer carrying member, and wherein said recessed portion is provided in said frame.
Regarding claim 8, Shinoya et al. discloses a movable member movable, wherein said mounting portion comprises a plurality of said mounting portions (see Fig. 3) and said image bearing member comprises a plurality of said image bearing members (elements 8K-8C, Fig. 1) arranged in parallel to each other with respect to the axial direction so as to be mountable in and dismountable from said mounting portions, respectively (see Fig. 3).
Regarding claim 9, Shinoya et al. discloses a movable member movable, wherein the cartridge is mounted in and dismounted from said mounting portion along a direction crossing the axial direction (see Fig. 2).
Regarding claim 10, Shinoya et al. discloses an image forming apparatus for forming an image, comprising: the movable member; said cartridge; and a fixing member (element 7, Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoya et al. (JP 2017-116852 A, IDS filed 9/15/2021) in view of Sakuma (WO 2014/010130 A1, IDS filed 3/7/2022) as applied to claims 1-6 and 8-10 above, and further in view of Handa (US 8,923,711).

Regarding claim 7, although Shinoya et al. does not appear to disclose a developer remaining on the image bearing member after a developer image is transferred from the image bearing member being collected by the developer carrying member, Handa shows that this feature is well known in the art. Handa discloses a developer remaining on said image bearing member (element 27, Fig. 3) after a developer image is transferred from said image bearing member is collected by the developer carrying member (element 31, Fig. 3) (see claim 1). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, reducing the size and cost of the device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. (US 8,369,734) and Shiina et al. (US 2021/0294259) disclose an image forming apparatus having a movable member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/5/2022